 1   Robert J. Gralewski, Jr. (#196410)
     Kirby McInerney LLP
 2   600 B Street, Suite 2110
     San Diego, CA 92101
 3
     Telephone: (619) 784-1442
 4   Email: bgralewski@kmllp.com

 5   Counsel for Interested Party JLaSalle Enterprises, LLC
 6   [Additional Counsel on Signature Page]
 7
 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                      Case No. 5:20-cv-03556-BLF
12
      IN RE GOOGLE DIGITAL ADVERTISING                INTERESTED PARTY’S UNOPPOSED
13    ANTITRUST LITIGATION                            ADMINISTRATIVE MOTION TO
                                                      CONSIDER WHETHER CASES SHOULD
14                                                    BE RELATED
15
                                                      Hon. Beth Labson Freeman
16                                                    (Civ. L.R. 3-12 and 7-11)

17
18
19
20
21
22
23
24
25
26
27
28
 1          Pursuant to Civil Local Rule 3-12(b) and 7-11(a), Interested Party, JLaSalle Enterprises LLC
 2   (“JLaSalle” or “Interested Party”), hereby respectfully moves for the Court to consider whether
 3   JLaSalle Enter. LLC v. Google LLC, No. 5:21-cv-00748-NMC (N.D. Cal.) (the “JLaSalle Action”),
 4   is related to In re Google Dig. Advert. Antitrust Litig., No. 5:20-cv-03556-BLF (N.D. Cal.) (the
 5   “Digital Ads Action”). JLaSalle filed its complaint on January 29, 2021 (“JLaSalle Complaint”). See
 6   Exhibit A to the accompanying Declaration of Robert J. Gralewski, Jr. (“Gralewski Decl.”). The
 7   Digital Ads Action is the lowest-numbered action, with its complaint filed on May 27, 2020 (ECF
 8   No. 1) and the First Amended Consolidated Class Action Complaint filed on December 4, 2020 (ECF
 9   No. 52 (“Digital Ads First Amend. Complaint”)).
10          In connection with the Motion, counsel for JLaSalle conferred with counsel for Defendant
11   Google LLC (“Defendant” or “Google”) on February 2, 2021 and counsel for Google consented to

12   the relief sought in this Motion. See Gralewski Decl. ¶ 4.
13     I.   LEGAL STANDARD
14          Civil Local Rule 3-12(b) provides that “[w]henever a party knows or learns that an action,
15   filed in or removed to this district is (or the party believes that the action may be) related to an
16   action which is or was pending in this District as defined in Civ. L.R. 3-12(a), the party must
17   promptly file in the lowest numbered case an Administrative Motion to Consider Whether Cases
18   Should be Related, pursuant to Civ. L.R. 7-11.” “An Action is related to another when: (1) The
19   actions concern substantially the same parties, property, transaction or event; and (2) It appears
20   likely that there will be an unduly burdensome duplication of labor and expense or conflicting
21   results if the cases are conducted before different Judges.” Civ. L.R. 3-12(a).
22    II.   THE DIGITAL ADS ACTION AND THE JLASALLE ACTION ARE RELATED
23          The Digital Ads Action and the JLaSalle Action are both putative class actions alleging that
24   Defendant Google LLC engaged in a course of conduct that violated antitrust laws and harmed
25   digital publishers that sell advertising space on their websites.
26          Parties. The two actions concern substantially the same parties. Several of the plaintiffs in
27   the Digital Ads Action and the plaintiff in the JLaSalle Action both operate ad-supported websites
28               INTERESTED PARTY’S UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER
                                    WHETHER CASES SHOULD BE RELATED
                     In re Google Digital Advertising Antitrust Litigation (No. 5:20-cv-03556-BLF)
                                                         1
 1   that purchase publisher services from Defendant Google (Digital Ads First Amend. Complaint ¶ 4;
 2   JLaSalle Complaint ¶ 12). Google is the primary defendant in all of the actions.1
 3           Additionally, plaintiffs in both actions seek to represent largely the same classes and allege
 4   the same conduct at issue. For instance, one proposed track in the Digital Ads Action seeks to certify
 5   a class of publishers of digital ads. The JLaSalle Action defines the class as “[a]ll publishers that sell
 6   digital display advertising inventory through Google’s AdSense targeting consumers in the United
 7   States between March 11, 2008 and the date the Court certifies the Class” (JLaSalle Complaint ¶115).
 8   Absent relation, the cases would proceed separately on behalf of the same group of publishers who
 9   allegedly were harmed by the same conduct. See Zakinov v. Ripple Labs, Inc., No. 18-cv-6753, 2020
10   WL 2768966, at *2 (N.D. Cal. May 28, 2020) (two actions “concern[ed] substantially the same
11   parties” because “if the court were to certify [one] plaintiff’s…class, [the other plaintiff] would be

12   included among its membership”).
13           Transactions or Events. The actions allege substantially the same course of conduct by
14   Google that violated the antitrust laws and harmed digital publishers. For example, the complaints
15   allege that Google:
16       •   engaged in a series of acquisitions designed to give it a significant market presence at each
17           level of the online advertising process (Digital Ads First Amend. Complaint ¶ 61-68; JLaSalle
18           Complaint ¶ 3, 63);
19       •   interfered with competitors’ header-bidding functions (Digital Ads First Amend. Complaint
20           ¶ 142-145; JLaSalle Complaint ¶ 84-101); and
21       •   engaged in illegal tying or bundling of its products and services (Digital Ads First Amend.
22           Complaint ¶ 119-121; JLaSalle Complaint ¶ 60-64).
23           The actions allege that this and other conduct caused digital publishers antitrust injury by
24   suppressing advertising revenues digital publishers could generate from selling digital display
25
     1
26     The Digital Ads Action also involves Defendant Alphabet Inc. The additional Defendant does not
     materially change the parties involved in the two actions as the plaintiffs in the Digital Ads Action
27   allege that “Google LLC is a wholly-owned subsidiary of Alphabet.” (Digital Ads First Amend.
     Complaint ¶ 25)
28               INTERESTED PARTY’S UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER
                                    WHETHER CASES SHOULD BE RELATED
                     In re Google Digital Advertising Antitrust Litigation (No. 5:20-cv-03556-BLF)
                                                         2
 1   advertising space on their sites. (Digital Ads First Amend. Complaint ¶ 241; JLaSalle Complaint ¶
 2   112). The complaints allege that Google’s conduct violated Section 2 of the Sherman Act, 16 U.S.C.
 3
     § 2. (Digital Ads First Amend. Complaint ¶ 236-244; JLaSalle Complaint ¶ 125-130).
 4
            Labor, Expense, or Potentially Conflicting Results. Due to the substantial similarities
 5
     discussed above, conducting the Digital Ads Action and JLaSalle Action before different judges will
 6
 7   result in unnecessary expense and an unduly burdensome duplication of labor. It would also risk

 8   conflicting results as to the same allegedly illegal conduct by Google.

 9   III.   CONCLUSION
10          For the foregoing reasons, JLaSalle respectfully requests that this Court enter the
11   [Proposed] Order finding the Digital Ads Action and the JLaSalle Action related, pursuant to Civil
12   Local Rule 3-12. A [Proposed] Order is annexed hereto.
13
14   DATED: February 3, 2021                        Respectfully Submitted,
15                                                  KIRBY McINERNEY LLP
16
                                                    /s/ Robert J. Gralewski, Jr.
17                                                  Robert J. Gralewski, Jr. (#196410)
                                                    600 B Street, Suite 2110
18                                                  San Diego, CA 92101
                                                    Telephone: (619) 784-1442
19
                                                    Email: bgralewski@kmllp.com
20
                                                    - and -
21
                                                    Daniel Hume
22                                                  David Bishop
                                                    Andrew McNeela
23
                                                    250 Park Avenue, Suite 820
24                                                  New York, NY 10177
                                                    Telephone: (212) 371-6600
25                                                  Email: dhume@kmllp.com
                                                    dbishop@kmllp.com
26                                                  amcneela@kmllp.com
27
                                                    HINKLE SHANOR LLP
28               INTERESTED PARTY’S UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER
                                    WHETHER CASES SHOULD BE RELATED
                     In re Google Digital Advertising Antitrust Litigation (No. 5:20-cv-03556-BLF)
                                                        3
 1                                      Thomas M. Hnasko
                                        Michael E. Jacobs
 2                                      218 Montezuma Avenue
                                        Santa Fe, NM 87501
 3
                                        Telephone: (505) 982-4554
 4                                      Email: thnasko@hinklelawfirm.com
                                        mjacobs@hinklelawfirm.com
 5
                                        WILLIAMS LAW FIRM
 6                                      Kent Williams
                                        1632 Homestead Trail
 7
                                        Long Lake, MN 55356
 8                                      Telephone: (612) 940-4452
                                        Fax: (952) 283-1525
 9                                      Email: williamslawmn@gmail.com
10                                      Counsel for Interested Party
11                                      JLaSalle Enterprises, LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   INTERESTED PARTY’S UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER
                        WHETHER CASES SHOULD BE RELATED
         In re Google Digital Advertising Antitrust Litigation (No. 5:20-cv-03556-BLF)
                                            4
